 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for the United States

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   LEROY CARR                                           CASE NO. 2:14-CV-2110-JAM-CKD P

11                                 Plaintiff,             [PROPOSED] ORDER

12                           v.

13   FEDERAL BUREAU OF PRISONS, et al.

14                                Defendants.

15

16          Before the Court is the parties’ joint stipulation and request to continue the deadline for the joint

17 status report. Good cause appearing, the stipulation is APPROVED. On or before February 27, 2019,

18 the parties shall submit their joint status report addressing the items set forth in the Court’s order of

19 December 28, 2018 (ECF 92).

20 Dated: January 25, 2019
                                                      _____________________________________
21                                                    CAROLYN K. DELANEY
22                                                    UNITED STATES MAGISTRATE JUDGE

23

24 13:carr2110.stip

25

26
27

28

                                                          1
30
